Order entered March 18, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00308-CV

  JULES S. BRENNER; CLARK HILL PLC ALSO DOING BUSINESS AS
  CLARK HILL STRASBURGER; AND STRASBURGER & PRICE, LLP,
                         Appellants

                                         V.

 CENTURION LOGISTICS LLC DIRECTLY AND DERIVATIVELY ON
    BEHALF OF CENTURION PECOS TERMINAL LLC, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-15964

                                     ORDER

      Before the Court is appellants’ March 17, 2020 unopposed motion for

extension of time to file their brief. We GRANT the motion and ORDER

appellants’ brief due on or before April 20, 2020.


                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE